DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending.

Claim Objections
Claims --3, 6-8, 13, 15-18, and 20-22 are objected to because of the following informalities:  
“the resiliency agent” in line 1 of claim 3 lacks antecedent basis.
“the an” in last line of claim 3 should read “an”.
“the primary firmware recovery” in claims 6-8, 15-17, and 20-22 should read “the recovery of the primary firmware”.
“the processors” in line 2 of claim 13 should read “the one or more processors”.
“to facilitate firmware” in line 1 of claim 18 should read “to facilitate firmware resiliency”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the authorized access” in line 2.  However, it’s unclear whether this refers to “unauthorized access” in claim 4 or “unauthorized access” in claim 1.  Claims 6-12 depend from claim 5 and thus also have this issue.  For examination purposes, “the authorized access” in line 2 of claim 5 has been interpreted as referring to “unauthorized access” in claim 1.  
Claim 12 recites “the computer system platform”.  However, it’s unclear whether this refers to “a computer system platform” in line 1 of claim 1 or “a computer system platform” in line 3 of claim 1.  For examination purposes,  “the computer system platform” in claim 12 has been interpreted as referring to “a computer system platform” in line 3 of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because  the term "computer readable medium" as recited in the claims was not defined in the specification, for purposes of examination, it is assumed that the term is meant to also encompass signals per se, which is not statutory, see In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). Applicant can overcome this rejection by instead reciting a "non-transitory computer readable medium", which would explicitly exclude signals per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-14 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oncale (US 20210240831).

Claim 13, Oncale discloses At least one computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to: 
authenticate primary firmware stored in a first non-volatile memory in a computer system platform to determine whether the primary firmware has been corrupted; (e.g. fig. 1, ¶39: management controller 112 may verify its primary firmware image (e.g., stored in primary firmware ROM 126), execute the primary firmware image if the primary firmware image is verified, and otherwise execute its secondary firmware image (e.g., stored in secondary firmware ROM 128))
detect a corruption of the primary firmware; and initiate a recovery of the primary firmware upon detecting the corruption of the primary firmware, including restoring the primary firmware stored in the first non-volatile memory with a firmware copy stored in a second non-volatile memory in the computer system platform. (e.g. fig. 1, ¶39: If management controller 112 executes its secondary firmware image as a result of the primary firmware image failing verification, management controller 112 may execute a "normal" recovery process to recover its primary firmware image (e.g., overwrite the primary firmware image stored in primary firmware ROM 126 with the contents of the secondary firmware image).)

Claim 14, Oncale discloses The computer readable medium of claim 13, wherein the second non-volatile memory is isolated from first non-volatile memory.  (e.g. fig. 1, ¶34-35)

Claim 18, this claim is rejected for similar reasons as in claim 13.

Claim 19, this claim is rejected for similar reasons as in claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Oncale (US 20210240831) in view of Lin (US 10997297).

Claim 1, Oncale discloses An apparatus to facilitate firmware resiliency in a computer system platform, comprising: 
a first non-volatile memory to store primary firmware for a computer system platform; (e.g. fig. 1, ¶34, 39: primary firmware image (e.g., stored in primary firmware ROM 126))
a second non-volatile memory to store a firmware copy of the primary firmware; and (e.g. fig. 1, ¶35, 39:  secondary firmware image (e.g., stored in secondary firmware ROM 128))
resiliency hardware to restore the primary firmware stored in the first non-volatile memory with the firmware copy.  (e.g. fig. 1, ¶39: If management controller 112 executes its secondary firmware image as a result of the primary firmware image failing verification, management controller 112 may execute a "normal" recovery process to recover its primary firmware image (e.g., overwrite the primary firmware image stored in primary firmware ROM 126 with the contents of the secondary firmware image).)
Although Oncale discloses resiliency hardware to restore the primary firmware stored in the first non-volatile memory with the firmware copy (see above), Oncale does not appear to explicitly disclose but Lin discloses detect unauthorized access to the primary firmware (e.g. col. 12, ll. 22-32: the controller 600 determines or suspects that a current firmware image 320 is compromised).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Lin into the invention of Oncale for the purpose of enabling the compromised firmware to be replaced (Lin, col. 12, ll. 30-32).

Claim 2, Oncale-Lin discloses The apparatus of claim 1, wherein the second non-volatile memory is isolated from first non-volatile memory.  (Oncale, e.g. fig. 1, ¶34-35)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oncale (US 20210240831) in view of Lin (US 10997297) and further in view of Montero (US 20200201714).

Claim 3, Oncale-Lin discloses The apparatus of claim 2, wherein the resiliency agent is coupled to the first non-volatile memory via a system fabric and coupled to the second non-volatile memory via the an side channel (Oncale, e.g. fig. 1, ¶34-35, 39) and does not appear to explicitly disclose but Montero discloses an out of band side channel.  (e.g. ¶47-49, 56) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Montero into the invention of Oncale-Lin for the purpose of enabling firmware recovery before the CPU is fully up and running (Montero, ¶56).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oncale (US 20210240831) in view of Lin (US 10997297) in view of Montero (US 20200201714) and further  in view of Samuel (US 20200097658).

Claim 4, Oncale-Lin-Montero discloses The apparatus of claim 3, wherein the resiliency hardware detects unauthorized access to the primary firmware (Lin, e.g. col. 12, ll. 22-32).  Same motivation as in claim 1 would apply.
Oncale-Lin-Montero does not appear to explicitly disclose but Samuel discloses during a boot process.  (e.g. fig. 6, ¶59, 62)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Samuel into the invention of Oncale-Lin-Montero for the purpose of stopping the boot process or preventing the computing device from booting (Samuel, ¶62).

Claim 5, Oncale-Lin-Montero-Samuel discloses The apparatus of claim 4, wherein the resiliency hardware initiates a recovery of the primary firmware upon detecting the unauthorized access to the primary firmware. (Lin, e.g. col. 12, ll. 22-32).  Same motivation as in claim 1 would apply.

Claim 6, Oncale-Lin-Montero-Samuel discloses The apparatus of claim 5, wherein the resiliency hardware performs the primary firmware recovery by retrieving the firmware copy from the second non-volatile memory via the side channel. (Oncale, e.g. fig. 1, ¶39).
Although Oncale-Lin-Samuel discloses a side channel (see above), the combination does not appear to explicitly disclose but Montero discloses an out of band side channel (Montero, e.g. ¶47-49, 56).  Same motivation as in claim 3 would apply.

Claim 7, Oncale-Lin-Montero-Samuel discloses The apparatus of claim 6, wherein the resiliency hardware further performs the primary firmware recovery by overwriting the primary firmware with the firmware copy via the system fabric.  (Oncale, e.g. ¶39)

Claim 8, Oncale-Lin-Montero-Samuel discloses The apparatus of claim 7, wherein the resiliency hardware further performs the primary firmware recovery by authenticating the firmware copy prior to overwriting the primary firmware.  (Oncale, e.g. ¶37, 39)

Claim 9, Oncale-Lin-Montero-Samuel discloses The apparatus of claim 8, wherein the firmware copy is repaired upon not being able to authenticate the firmware copy.  (Oncale, e.g. ¶37, 39)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oncale (US 20210240831) in view of Lin (US 10997297) in view of Montero (US 20200201714) in view of Samuel (US 20200097658) and further in view of Hale (US 20100115576).

Claim 10, Oncale-Lin-Montero-Samuel discloses The apparatus of claim 9, a Credentials Exchange (WCE) controller coupled to the second non-volatile memory via an interface (Oncale, e.g. fig. 1, ¶35, 39) and does not appear to explicitly disclose but Hale discloses a Wireless Credentials Exchange (WCE) controller and a radio frequency (RF) interface.  (¶24, 40)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hale into the invention of Oncale-Lin-Montero-Samuel for the purpose of performing a firmware recovery using a RF channel (Hale, ¶24).

Claim 11, Oncale-Lin-Montero-Samuel-Hale discloses The apparatus of claim 10, wherein the WCE controller repairs the firmware copy via the RF interface based on a configuration policy. (Hale, e.g. ¶40).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hale into the invention of Oncale-Lin-Montero-Samuel for the purpose of ensuring that only correct firmware copy is used in the recovery process.

Claim 12, Oncale-Lin-Montero-Samuel-Hale discloses The apparatus of claim 11, wherein the configuration policy comprises selecting a replacement firmware copy source from a source external to the computer system platform.  (Hale, e.g. ¶40).  Same motivation as in claim 11 would apply.

Claims 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oncale (US 20210240831) in view of Montero (US 20200201714).

Claim 15, Oncale discloses The computer readable medium of claim 14, wherein the primary firmware recovery further comprises retrieving the firmware copy from the second non-volatile memory via a side channel (e.g. ¶39) and does not appear to explicitly disclose but Montero discloses an out of band side channel. (e.g. fig. 1, ¶15-16, 47-49, 56).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Montero into the invention of Oncale for the purpose of enabling firmware recovery before the CPU is fully up and running (Montero, ¶56).



Claim 16, Oncale-Montero discloses The computer readable medium of claim 15, wherein the primary firmware recovery further comprises overwriting the primary firmware with the firmware copy via a system fabric. (Oncale, e.g. ¶39)

Claim 17, Oncale-Montero discloses The computer readable medium of claim 16, wherein the primary firmware recovery further comprises authenticating the firmware copy prior to overwriting the primary firmware. (Oncale, e.g. ¶37, 39)

Claim 20, this claim is rejected for similar reasons as in claim 15.

Claim 21, this claim is rejected for similar reasons as in claim 16.

Claim 22, this claim is rejected for similar reasons as in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

WO 2021154200 discloses a computing device comprises a processing resource and a memory resource storing instructions to cause the processing resource to detect, by a basic input/output system (BIOS) of the computing device, firmware corruption in a firmware component of the computing device, generate a recovery agent based on the detected firmware corruption of the firmware component, determine a location of a back-up image of the firmware component based on the generated recovery agent, determine a recovery sequence based on the determination of the location of the back-up image of the firmware component; and recover the firmware of the firmware component by executing the determined recovery sequence.

WO 2020251542 discloses a computing system is described for securely verifying system firmware and recovery firmware to ensure system integrity without relying on a manufacture's proprietary verification process, hardware-specific keys, or inherent write-protection features of system memory. The computing system relies on a security processor that maintains firmware management parameters which define a process for verifying firmware and recovery firmware independent of an integrated circuit manufacturer's Mask ROM (read-only-memory) verification process. The security processor ensures that the firmware or recovery firmware is signed appropriately and consistent with previously executed versions, or if different, produces verification results (e.g., generated hash values) that are consistent with expected results embedded in the firmware, at compile time. In this way, the computing system improves usability, customization, and user control over the firmware and recovery firmware that is executed within the computing system.

US 20070046467 discloses a method updates firmware of a first radio frequency identification (RFID) reader connected to an RFID reader network having one or more other readers. If it is determined that a version of firmware within the first reader is older than a version of firmware within one or more other readers, a copy of the firmware within the one or more other readers is transferred to the first reader.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436